247 S.W.3d 63 (2008)
STATE of Missouri, Respondent,
v.
Gary G. DAVIS, Appellant.
No. WD 67665.
Missouri Court of Appeals, Western District.
March 4, 2008.
Matthew Ward, Columbia, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Mary H. Moore, Office of Attorney General, Jefferson City, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge, and JOSEPH M. ELLIS, Judge.

ORDER
Gary Davis appeals the circuit court's judgment convicting him of unlawful use of a weapon. We affirm in this per curiam order pursuant to Rule 30.25(b).